99 Ga. App. 622 (1959)
109 S.E.2d 64
LOTSON et al.
v.
HOUSING AUTHORITY OF SAVANNAH.
37687.
Court of Appeals of Georgia.
Decided May 26, 1959.
Harry P. Anestos, for plaintiffs in error.
George C. Heyward, Corish, Alexander, Smith & Shea, Malberry Smith, Jr., contra.
QUILLIAN, Judge.
Where, in a case on appeal to this court, assigning error alone on the denial of a motion for a new trial, based on the general and six special grounds, all of which depend upon and require a consideration of the evidence, and the purported "brief of evidence" includes motions to rule *623 out evidence, objections to the evidence, argument on motions and objections, colloquies between counsel and the court and counsel, and other such immaterial matters, consuming almost one-third as much space as the evidence itself, and which, if pertinent at all for consideration by this court are properly to be confined to appropriate grounds of the motion for a new trial, this court has no alternative but to affirm the judgment of the trial court overruling the motion for new trial, as no bona fide effort has been made to comply with the requirements of Code (Ann.) §§ 70-313 and 6-813. Anderson v. State, 211 Ga. 768 (88 S. E. 2d 149); Hester Bennett Lumber Co. v. Alexander, 211 Ga. 402 (1) (86 S. E. 2d 222); Williamson v. Yakupian, 211 Ga. 61 (84 S. E. 2d 15); Reese v. Wilder, 94 Ga. App. 49 (93 S. E. 2d 416).
Judgment affirmed. Felton, C. J., and Nichols, J., concur.